RAKER, Judge,
dissenting:
I disagree with the majority’s treatment of Respondent’s exceptions as to Rules 8.1 and 8.4, as well as with the sanction imposed by the Court. As to the sanction, I would impose an indefinite suspension with the right to apply for reinstatement in one year.
*99With respect to Rule 8.1, I would overrule Respondent’s exception to the hearing court’s findings that he lied to or deceived the bar investigator, Mr. Biennas, when Respondent indicated that the Greenhill, Postell and Cunningham cases had been assigned to Ms. Djurickovic. The hearing judge is in the best position to assess credibility of witnesses. Attorney Griev. Comm’n v. Sheridan, 357 Md. 1, 17, 741 A.2d 1143, 1152 (1999) (noting that trial judge “is in the best position to assess first hand a witness’s credibility”).
Judge Mason considered all the testimony before him, including Respondent’s denial of a critical statement to the investigator, and concluded that Respondent “made a false representation to the investigator for bar counsel when he told him that he believed the case had been assigned to the associate, which he does not want to admit.” Judge Mason did exactly what this Court has suggested he should have done, i.e., provided this Court with a credibility finding, and the basis therefor. The judge wrote, in his findings of fact:
Mr. Mooney’s testimony that he can’t say what happened here because he can’t find Ms. Greenhill’s file is very troubling. The Court does not believe Mr. Mooney would need the file to be able to recall what had occurred. Mr. Mooney, or at the least his office, was immediately notified by Ms. Greenhill of the failure to appear at trial. It is inconceivable to the Court that Mr. Mooney, once aware of the failure to appear, would not investigate what had happened. Even if the secretary who spoke to Ms. Greenhill about the failure to appear failed to give the message to Mr. Mooney, Ms. Greenhill spoke to him in person within a few weeks of that date. Therefore, at the very least, Mr. Mooney would have investigated what had occurred within a few weeks of the failure to appear.
If Mr. Mooney hadn’t investigated the matter prior to February 20, 1998, then certainly he would have investigated it when he got the letter from bar counsel of that date. Ultimately, when he responds to bar counsel after a second letter, he says he delayed responding because he “wanted to investigate the allegations.” In his letter to Ms. Greenhill, *100he states “when I became aware of your allegations, I immediately investigated the situation.” He also tells her that as a result of his investigation he has hired an office manager to oversee staff and instruct his staff on how to answer the phone.
The Court simply finds it inconceivable that Mr. Mooney could have investigated this failure to appear, as a result of the investigation hired an office manager (and fired his secretary according to his letter to bar counsel), and now can’t remember what his investigation revealed! Instead, the Court concludes that Mr. Mooney has taken this position because his investigation revealed that Ms. Djurickovic had never received this file as she testified. This means he made a false representation to the investigator for bar counsel when he told him that he believed the case had been assigned to the associate, which he does not want to admit. Although Mr. Mooney denies making such a statement to bar counsel, the Court finds that he did.
This finding is supported by clear and convincing evidence. We tell juries that they are not required to accept every farfetched fairy tale; neither are trial judges. Because I find sufficient evidence to support Judge Mason’s finding that Respondent attempted to mislead the bar investigator, I would also overrule the exception regarding Rule 8.4(c).
As to the sanction, I would impose an indefinite suspension with the right to apply for reinstatement after one year. Repeated neglect of client matters and incompetency are no small matters. Neither is intentionally misleading or misrepresenting to bar counsel. Indeed, both are serious rule violations. See Chang v. State Bar, 49 Cal.3d 114, 260 Cal.Rptr. 280, 775 P.2d 1049, 1056 (1989) (stating that “[w]e have held that fraudulent and contrived misrepresentations to the State Bar may perhaps constitute a greater offense than misappropriation”) (citing Cain v. State Bar, 25 Cal.3d 956, 160 Cal.Rptr. 362, 603 P.2d 464, 467 (1979))).
Judges WILNER and HARRELL have authorized me to state that they join in the views expressed in this dissenting opinion.